Citation Nr: 1743523	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-28 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent prior to July 12, 2011, and in excess of 30 percent thereafter for a right Achilles heel spur, status post right heel surgery.  

2.  Entitlement to service connection for a back condition, to include as secondary to service-connected bilateral foot disabilities.  

3.  Entitlement to service connection for a right hip condition, claimed as secondary to a back disability, to include as secondary to service-connected bilateral foot disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1999 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) from March and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A brief procedural history of the case is warranted.  The RO originally granted service connection for the right heel spur as 20 percent disabling in August 2002.  In March 2011, the Veteran initiated a claim for increase for his right foot disability, as well as a claim for convalescence due to an April 2011 right foot surgery.  The RO granted a 100 percent evaluation for the right foot from March 4 to June 1, 2011 in its March 2011 rating decision.  However, the RO continued the 20 percent evaluation after June 1, 2011, essentially denying the Veteran's March 2011 claim for increase.  

In July 2011, the Veteran again submitted a claim for increase for his right foot disability, which the RO granted in its February 2012 rating decision, when it increased the disability rating to 30 percent, effective July 12, 2011.  The Veteran submitted a notice of disagreement (NOD) in March 2012, the RO issued its statement of the case (SOC) in July 2013, and the Veteran substantially appealed the issue in October 2013. 

However, the Board notes that as the March 2011 rating decision was not yet final when the Veteran submitted his second claim for increase in July 2011, the claim essentially functions as an NOD to the March 2011 claim.  See 38 C.F.R. § 3.156 (b).  As such, the Board has characterized the Veteran's claim on appeal to include the period between June 1, 2011 and July 12, 2011.  

As for his service connection claims, the Veteran initiated the claims in April 2011.  The RO denied the claims in its May 2011 rating decision, and the Veteran appealed the denials in July 2011.  The RO merged these claims with the Veteran's claim for increase and addressed the issues in its July 2013 SOC.  The Veteran substantially appealed all issues in October 2013, and the issues were certified to the Board in January 2014. 

In February 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for a right hip condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's right Achilles heel spur, status post-surgery has been severe; no loss of use of the right foot has been noted. 

2.  The Veteran's low back condition is proximately due to his service-connected bilateral foot disabilities. 


CONCLUSIONS OF LAW

1. Throughout the entire appeal period, the Veteran's right Achilles heel spur has warranted a disability rating of 30 percent, but not higher.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  

2.  The criteria for service connection for a low back condition, as proximately due to service-connected right and left Achilles heel spurs, status post-surgery, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims.

The record reflects that the Veteran's service treatment records and all identified VA treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board will now address the merits of the claims.

General Legal Criteria

Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (b).  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Right Achilles Heel Spur

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review, except as noted below.

Prior to July 12, 2011, the Veteran's right foot disability was rated as 20 percent disabling pursuant to Diagnostic Code 5284.  Thereafter, a 30 percent rating was assigned.  

Diagnostic Code 5284 provides ratings for foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries and a 30 percent rating is warranted for severe foot injuries.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a. 

The words "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2016). 

Under 38 C.F.R. 4.63, "loss of use of a foot" includes extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop, equally well served by amputation.

A review of the record reveals the Veteran was experiencing severe pain in his right foot after his second right heel surgery in April 2011.  VA treatment records from May and June 2011 indicate the Veteran was experiencing tenderness, pain, and discomfort in his right heel.  The records also reveal the pain was exacerbated by driving, prolonged walking, and initiating walking post prolonged sitting.  There are also indications of pain on weight-bearing and limited range of motion. 

In August 2011, the Veteran underwent a VA examination for rating purposes.  The examiner noted the right heel and distal foot were very tender to palpation, as well as the functional limitation caused by the condition.  However, the examiner failed to complete the section on foot injuries, which VA uses to rate conditions under Diagnostic Code 5284.  This information was not provided until October 2011, when the examiner noted a severe right heel spur status post haglunds deformity excision and removal of osteophyte in the right foot. 

A second VA examination was performed in December 2015.  Although the examination was in connection with a claim for the Veteran's left foot, his right foot was also examined.  The Veteran continued to report pain on both heels with occasional flare-ups.  The examiner noted bilateral ankle puffiness, as well as pain in both feet caused by range of motion.  Additionally, the following symptoms were also noted: pain on movement, weight-bearing, non weight-bearing, swelling, instability of station, disturbance of locomotion, interference with standing, lack of endurance, and less movement than normal on both feet.  However, the examiner denied loss of use of either foot. 

The Veteran most recently underwent a VA examination to assess the current severity of his foot disabilities in February 2017.  Here too, the Veteran reported increased pain after his surgeries, as well as functional limitations due to the severity of the pain in his feet.  Here, the examiner determined the Veteran's foot injuries were only moderately severe, though he noted chronic pain as well as the above-noted functional limitation symptoms.  The examiner also continued to note limitation of movement of both feet due to the pain.  As in the previous examinations, the February 2017 examiner also denied loss of use of either foot. 

During his Board hearing the Veteran reported the following symptoms: unusual shoe wear patterns, having to use a knee scooter occasionally, and losing his balance and falling occasionally.  He reported that foot condition had worsened causing additional disabilities aggravating his back due to muscular skeletal shift of his gait.  The Veteran also described the pain in his right heel to be at seven on a scale of one to 10.  He also reported he experiences flare-ups when he spends too much time on his feet, which he tends to do as a manager for a Sprint store.  The Veteran reported he has no range of motion in his foot.  Relevantly, the Veteran denied ever losing the use of his right foot.  

Based on the foregoing evidence, the Board finds the Veteran's right foot injuries more nearly approximated a severe level throughout the period on appeal.  Initially, the Board notes the August 2011 examiner arrived at this determination in her October 2011 addendum, whereas the December 2015 examiner and the February 2017 examiner determined the Veteran's right foot injuries were moderate and moderately severe, respectively.  However, the Board notes the reported symptoms at each VA examination have been essentially the same.  Although the Veteran has had two surgeries on his right foot, he has consistently reported chronic pain.  The pain is of such severity that he is unable to wear closed-back shoes, run, jump, stoop, bend, walk for more than 15 minutes, or stand for more than 30 minutes.  Despite the discrepancy among the examiners' ratings of the injuries, the Board finds the evidence of record throughout the appeal period more nearly approximates a severe level of injuries to the Veteran's right foot.  As such, the Board finds a disability rating of 30 percent throughout the period of the appeal is warranted. 

Insofar as the Veteran is seeking a disability rating in excess of 30 percent, however, the Board finds the preponderance of the evidence is against such increase.  As noted above, Diagnostic Code 5284 provides a higher rating of 40 percent only when there is loss of use of the foot.  The three VA examinations found there was limited range of motion but no loss of use of the foot.  Although the Veteran reported having no range of motion in his right foot at his Board hearing, he also explicitly denied ever losing the use of his right foot.  Other evidence of record, such as VA and private treatment records, also fail to show there is a loss of use of the right foot.  Given the foregoing, the Board finds the preponderance of the evidence is against a disability rating in excess of 30 percent for the Veteran's right foot disability.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Low Back Condition

The Veteran contends his current low back condition is proximately due to his service-connected feet disabilities. 

Initially, the Board notes the Veteran is service-connected for Achilles heel spurs in both feet.  Additionally, the Veteran has a diagnosis of radiculopathy in the lumbar area from his private physician.  As such, the issue to determine is whether there is a nexus between the Veteran's service-connected foot disabilities and his low back condition. 

To that end, the Veteran submitted private medical records from two of his private physicians.  This evidence includes an examination report that indicates the Veteran reported continuous, gradual worsening of low back pain. During the examination of the lumbar spine, the physician noted tenderness on palpation and muscle tension on both sides of the spine.  Additionally noted were muscle hypertonicity, muscle spasm, edema, and swelling.  The physician also noted subluxations in the mid back, pelvis, and low back levels of the spine.  The examination report also indicates there was neuropathy in the right leg where the thigh is numb.  The physician noted ranges of motion were severely restricted in all ranges with pain.  In an October 2016 letter, the examining physician stated the Veteran's foot disabilities have severely affected his gait.  Given that his natural gait has been altered, the physician concluded, the foot disabilities have had a "deleterious effect" on the Veteran's lower back. 

In February 2017, a second private physician, familiar with the Veteran's condition, also opined the Veteran's foot surgeries and ensuing disabilities "caused a definitive gait abnormality which manifests as pain into the hips and lower back." 

Given the two favorable opinions by treating physicians, as well as the Veteran's lay testimony, the Board finds service connection for a low back condition, secondary to his service-connected bilateral foot disabilities is warranted.   


ORDER

An evaluation of 30 percent, but not higher, for right Achilles heel spur, status post-surgery is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to service connection for a back condition, as secondary to service-connected bilateral foot disabilities is granted.  


REMAND

While additional delay is regrettable, the Board finds additional development is necessary before deciding the Veteran's claim. 

The Veteran initiated a claim for service connection for a right hip disability as secondary to his service-connected bilateral foot disabilities.  However, the RO denied this claim without affording the Veteran a VA examination.  

Here, a review of the record reveals no formal diagnosis for a right hip condition.  However, the record does show the Veteran has consistently reported pain in his right hip both in VA and private treatment records.  Additionally, although the Veteran testified at his Board hearing he did not have hip problems in service, he is service-connected for bilateral foot disabilities, which he claims are the cause of his right hip condition.  Likewise, private medical records indicating the Veteran has an altered gait seem to indicate the Veteran's foot disabilities are connected to the right hip pain.  Therefore, the Board finds a VA examination is necessary to determine whether a right hip condition is present, and if so, whether it is proximately due to or aggravated by the Veteran's service-connected bilateral foot disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If the records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  The Veteran should be afforded a VA examination to assess the presence and etiology of any right hip conditions.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's right hip condition originated in service or is otherwise etiologically related to service.  Additionally, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the right hip condition was caused or aggravated beyond its natural progression by his service-connected bilateral foot disabilities.  

In proffering these opinions, the physician should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  Undertake any other development determined to be warranted.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.   

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


